Citation Nr: 1509650	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-33 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier (EED) than April 7, 1994 for the grant of service connection for posttraumatic stress disorder (PTSD) with depression, to include as due to clear and unmistakable error (CUE) in a 1971 rating decision.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

3.  Entitlement to an effective date earlier than August 18, 2014 for the grant of service connection for bilateral upper and lower peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 and an August 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.   

The Veteran was scheduled for Travel Board hearing in March 2013, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014).

The issue of entitlement to an effective date earlier than August 18, 2014 for the grant of service connection for bilateral upper and lower peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for a nervous condition disability was denied by the RO in June 1971; the Veteran did not appeal the denial and it became final. 

2.  There was not CUE in the 1971 RO decision which denied service connection for a nervous condition disability.

3.  The Veteran did not appeal the 1995 rating decision in which the RO granted service connection for PTSD with depression and assigned an effective date of April7, 1994.

4.  The earliest evidence of erectile dysfunction is more than 30 years after separation from service.

5.  The evidence of record is against a finding that the Veteran has erectile dysfunction causally related to, or aggravated by, service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The June 1971 RO decision that denied entitlement to service connection for a neuropsychiatric disability (diagnosed as anxiety neurosis) did not contain clear and unmistakable error; thus, an effective date earlier than April 1995 is not warranted.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Notice on the issue of entitlement to service connection for a disability was provided in November 2009.  Notice is not applicable to the CUE allegation because the law is dispositive in such a matter.  Notice is also not applicable for the claim of entitlement to an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The claims file includes some service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Board has considered whether a VA examination or opinion is warranted on the issue of entitlement to service connection for erectile dysfunction, but finds that it is not.  In the present case, the competent evidence of record does not indicate, and the Veteran does not suggest, that his erectile dysfunction is directly related to service.  In addition, the only evidence with regard to its etiology is that it may be due to a nonservice-connected disability.  McLendon v. Nicholson, 20 Vet. App.79 (2006).  Thus, a remand to obtain an opinion is not warranted.  
 
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Earlier effective date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

After a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  A decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and an appellant can only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  

Clear and Unmistakable Error (CUE)

Previous determinations on which an action was predicated, including decisions regarding increased evaluations, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  

To establish CUE in a prior, final decision, all three of the following criteria must be met:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).
 
Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Earlier Effective Date, to include CUE

The Veteran seeks an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD) with depression based on alleged CUE in a 1971 rating decision.  Historically, in 1971, the Veteran filed a claim for service connection for a nervous condition.  In a June 1971 rating decision, the RO denied the Veteran's claim for a neuropsychiatric disability (diagnosed as anxiety neurosis).  The RO found that the Veteran's one incident of hyperventilation in service was not related to his post-service acquired psychiatric disability, which was noted to be anxiety neurosis due to marital difficulties.  

For the reasons that follow, the Board concludes that the evidence of record is against a finding that there was CUE in the 1971 decision, and an earlier effective date is not warranted. 

At the time of the 1971 denial, the evidence included the Veteran's STRs and post service clinical records; however, the records did not reflect a diagnosis of depression and/or PTSD.  

The STRs reflect that on August 2, 1969, the Veteran reported that that morning he had difficulty breathing.  He was short of breath, holding his chest, and stated that he felt that he was going to die (he had a paper bag and was breathing with it).  Subsequent to medication and examination, the Veteran stated that he did not want to be hospitalized, but wanted to go back to his ship and "sleep it off".  The report notes that there was no evidence of serious mental disorder.  The diagnosis was "hyperventilation syndrome."  

The Veteran separated from service in 1969.  A post service March 1971 VA medical record reflects that the Veteran was admitted to the hospital for a day and diagnosed with anxiety neurosis.  March and April 1971 VA records reflect that the Veteran and his wife were having marital difficulties.  It was noted that the Veteran's wife was angry about being married to what she considers an "inadequate little boy."  

At the time of the 1971 denial, the claims file did not contain evidence that the Veteran had an acquired psychiatric disability causally related to, or aggravated by, active service.  In addition, the Veteran had not submitted alleged in-service stressors related to PTSD.  There was also no evidence that the Veteran had psychosis, or another acquired psychiatric disability within one year of separation from service.  The 1971 decision was properly based on the evidence of record at the time of that decision.

In sum, the evidence of record is against a finding that there was CUE in the 1971 RO decision.  The competent credible evidence of record does not support a finding that the correct facts, as they were known at the time of the 1971 rating decision, were not before the adjudicator, or that regulatory provisions then in extant at the time were incorrectly applied.  The evidence does not support a finding that there was an undebatable error in the 1971 RO decision which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

The Veteran contends that he could not "respond in time" to the 1971 denial due to his mental health, that his claim was denied in 1971 because he had not provided a verified stressor, and that the rating codes have changed over the years.  The Board is sympathetic to the Veteran's mental health problems.  Nonetheless, his allegations do not support a finding of CUE in the 1971 rating decision.

The Board has considered the Veteran's allegation that he did not appeal the 1971 denial because he was too psychiatrically impaired.  In Henderson v. Shinseki, 131 S.Ct. 1197 (2011), the Supreme Court held that the deadline for filing a notice of appeal with the Veterans Court does not have jurisdictional consequences.  Non-jurisdictional time limitations are waivable. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period. Checo v. Shinseki, 748 F.3d 1373 (Fed. Cir. 2014).  If shown, the "clock stops" and the requested period is not counted against the time-period for filing. See also McCreary v. Nicholson, 19 Vet. App. 324 (2005)

The doctrine of equitable tolling, however, is not applicable to this case.  Equitable tolling applies to a delay in filing an NOD, not the lack of filing of such a document.  In the present case, no appeal of the June 1971 has been initiated.  Regardless, to the extent that the Veteran contends that he was too psychiatrically impaired to appeal the 1971 denial, the evidence of record fails to support such assertion.  The only medical evidence of record for this time period are March and April 1971 clinical records which reflect that the Veteran and his wife were undergoing group counseling, and that he had anxiety neurosis.  There is no information in the clinical records to conclude that the Veteran's psychiatric state was such that he was unable to file documents.  Notably, subsequent to the 1971 rating decision, the Veteran has filed numerous claims for service connection, but not an NOD to the 1971 decision.  Based on the foregoing, the Board finds the Veteran's contention that he was unable to appeal the 1971 denial lacks merit and that the 1971 rating decision is final. 

In 1994, the Veteran filed a claim for entitlement to service connection for PTSD.  After denying the claim in August 1994, July 1995, and September 1995, the RO found, in December 1995, that new and material evidence had been received and granted service connection for PTSD with depression based on the Veteran's alleged stressor of witnessing the death of a friend in July 1968.  The RO assigned an effective date of April 7, 1994, the date it found that the Veteran had filed his claim to reopen the previously denied claim.  The Veteran did not appeal the assigned effective date and it became final.  

More than five years after the 1995 grant of service connection had become final, the Veteran began requesting an effective date earlier than 1994.  He alleges that the effective date should be 1969, when he separated from service.  The RO denied his claim in January 2002 and most recently in February 2010, the rating decision on appeal.  VA has no authority to adjudicate a freestanding earlier effective date claim.  A claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed decision. See Rudd, 20 Vet. App. at 299. 

In sum, there was not CUE in the 1971 rating decision, and the 1995 RO decision which assigned an effective date is final.  Thus, an effective date earlier than April 7, 1994 is not warranted. 

Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension

The earliest documented date of the Veteran having erectile dysfunction is April 2004.  In October 2009 the Veteran filed a claim for entitlement to service connection for erectile dysfunction as secondary to hypertension medication.  The Veteran is not service connected for hypertension; entitlement to service connection for hypertension was denied in a final May 1977 rating decision. 

October 2009 correspondence from Dr. J. Lopez reflects his statement that the Veteran is receiving medical therapy for erectile dysfunction.  Dr. Lopez stated that the Veteran has coronary artery disease (CAD), hypertension, and anemia.  He also stated that the Veteran is on "two antihypertensive agents including hydrochlorothiazide and Accupril, both of which can lead to erectile dysfunction."  Despite that speculative opinion, as the Veteran is not service connected for hypertension, service connection is not warranted for a disability caused by, or aggravated by, hypertension and/or anti-hypertensive medication.

The Board has also reviewed the claims file with regard to hypertension but does not find that the evidence supports service connection for such.  The earliest clinical evidence of hypertension is more than a year after separation from service.  Thus, service connection pursuant to 38 C.F.R. § 3.309 is not warranted.  In addition, the Veteran's STRs do not reflect hypertension.  The Veteran's report of medical examination for enlistment purposes reflects that his blood pressure was 138/80.  In service, he had blood pressure readings of 138/[unreadable], and 120/80 after an allergic reaction to penicillin in July 1968, and 138/96 while being treated for difficulty breathing in August 1969.  Notably, his report of medical examination for separation purposes reflects that his blood pressure was 120/86, which has not been shown to be evident of hypertension.

There is also no competent credible evidence of record that the Veteran's erectile dysfunction is causally related to, or aggravated by, a service-connected disability.  Thus, service connection on a secondary basis under 38 C.F.R. § 3.310 is not warranted.  

The Board has considered whether service connection for erectile dysfunction on a direct incurrence basis is warranted, but the evidence does not support such a finding.  The evidence does not reflect that the Veteran had erectile dysfunction in service or that it is causally related to, or aggravated by service.  The earliest clinical evidence of erectile dysfunction is more than three decades after separation from service.  (VA clinical records note a diagnosis date of April 2004.)  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
The Veteran is competent to report symptoms of erectile dysfunction; however, he has not been shown to be competent to relate his symptoms to service or a service-connected disability.  Moreover, he asserts that his erectile dysfunction is due to post-service antihypertensive medication; however, he is not service connected for hypertension.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date prior to April 7, 1994 for the grant of service connection for posttraumatic stress disorder (PTSD), to include whether there was clear and unmistakable error (CUE) in a 1971 rating decision, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension, is denied.

REMAND

In an August 2014 rating decision, the RO granted service connection for bilateral upper and lower extremity disabilities, effective from April 18, 2014.  (In a September 2014 rating decision, the RO granted service connection for the loss of use of the feet, residual of Parkinson's disease (previously rated as bilateral lower extremities peripheral neuropathy, effective from April 18, 2014.))  In an August 18, 2014 statement, received by VA in September 2014, the Veteran submitted a notice of disagreement with the effective date.  In September 2014 correspondence, the Veteran's accredited representative also indicated that an effective date of 2002 was warranted for the grant of service connection for peripheral neuropathy.  Where a Statement of the Case (SOC) has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC pursuant to the notice of disagreement received in September 2014 as to the effective date for the grant of service connection for peripheral neuropathy.  Only if the Veteran completes an appeal as to issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


